In a proceeding to invalidate petitions designating A. Manny Alicandro as a candidate in a primary election to be held on September 9, 1997, for the Republican Party position of Male Member of the Republican State Committee for the 44th Assembly District, Josephine A. O’Keeffe as a candidate in the same primary for the Republican Party position of Female Member of the Republican State Committee for the 44th Assembly District, Gary S. Popkin and Russell Pinto as candidates in the same primary for the Republican Party positions of Delegate to the Second Judicial District Republican Convention for the 44th Assembly District, David R. Brown and J.D. Schechter as candidates in the same primary for the Republican Party positions of Alternate Delegate to the Second Judicial District Republican Convention for the 44th Assembly District, and various candidates in the same primary for the Republican Party positions of Member of the Kings County Republican Party County Committee in the 44th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County (Barasch, J.), entered August 14, 1997, which granted the application.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the application is denied, the proceeding is dismissed, and the Board of Elections of the City of New York is directed to restore the appellants to the appropriate ballots.
The Supreme Court erred in invalidating all of the signatures that were witnessed by a certain Commissioner of Deeds. Only three of the signatures were properly invalidated (see, Matter of O’Dea v Bell, 242 AD2d 349 [decided herewith]).
Additionally, the cover sheets and attached schedules substantially complied with the regulations of the New York State Board of Elections and the New York City Board of Elections (see, Election Law § 6-134 [10]; Matter of Ruiz v Saez, 68 NY2d 154, 162). Bracken, J. P., Copertino, Altman, McGinity and Luciano, JJ., concur.